          Case 1:03-md-01570-GBD-SN Document 4211 Filed 10/11/18 Page 1 of 1




                                                                                           10/11/2018
     October 10, 2018

     VIA ELECTRONIC FILING

     Hon. Sarah Netburn
     United States Magistrate Judge
     Southern District of New York
     Thurgood Marshall United States Courthouse
     40 Foley Square
     Courtroom 430
     New York, NY 10007

            Re:     In re: Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN) -
                    Update on Status of Dr. Abdullah Naseef’s Medical Condition

     Dear Judge Netburn:

              This firm, along with Bernabei & Kabat, PLLC, serves as counsel for Defendant Dr.
     Abdullah Naseef. We write pursuant to Your Honor’s August 16, 2018 Order (ECF No. 4105) to
     “update[e] the Court on the status of [Dr. Naseef’s] medical conditions and ability to participate
     in this action.” Since our last submission regarding Dr. Naseef’s health, there has been no
     improvement in his medical condition and no change in his ability to participate in this litigation.
     We have been informed by a family member of Dr. Naseef that he remains bedridden, unable to
     walk or sit unassisted, and is currently in the intensive care unit suffering from respiratory
     complications.

               Pursuant to Your Honor’s August 16, 2018 Order, we will update the Court again in
     sixty (60) days or sooner, if developments warrant.

                                                   Sincerely,




                                                   Waleed Nassar
The Court has received Defendant's status letter. Pursuant to the Court's August 16, 2018 Order, the Defendant is
     cc: All Counsel of Record via ECF
directed to file another status letter in sixty (60) days. The letter should update the Court on the status of
Defendant's medication conditions and ability to participate in this action.

SO ORDERED.


October 11, 2018
New York, New York
